DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 24 January 2020. It is noted, however, that while applicant has filed an interim copy of the priority application, a certified copy of the 2020-11553202.0 application has not been filed as required by 37 CFR 1.55.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 - 3 and 8 - 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fettig, et al. (US 20160286108 A1.)
Regarding claim 1, Fetting, et al. (hereafter, “Fettig”) discloses an image processing device (10) comprising:
an image sensor (16); and
an image signal processor (18); wherein:
the image sensor (16) comprises a pixel array (20, Fig. 4) and a filter array (104; array shown in Fig. 8);
the filter array is arranged corresponding to the pixel array (Fig. 8, color filters correspond to each pixel array units 22);
the filter array comprises a plurality of filter units (22A/22B/22C);
the plurality of filter units divides the pixel array into a plurality of pixel units (22, shown in Fig. 8);
each pixel unit (22) comprises a plurality of pixels (34, P1-P4, shown in Fig. 7);
each filter unit (22A-22C) corresponds to one pixel unit (Fig. 7 shows only one of R/G/B per each four-pixel group) and allows only one kind of colored light to be incident on the corresponding pixel unit to generate a first Bayer image [0041, 0052]; and
the image signal processor is electrically coupled to the image sensor (Fig. 1) to receive the first Bayer image output by the image sensor and processes the first Bayer image to output a first image or a second image [0024 - 0025.]

Regarding claim 2, Fettig discloses claim 1, wherein:
the image sensor (16) further comprises a micro lens array (44, shown in Fig. 7);
the micro lens array comprises a plurality of micro lenses (44); and
each of the plurality of micro lenses is arranged corresponding to one filter unit of the filter array and one pixel unit of the pixel array (Fig. 7 shows arrangement of a single microlens corresponding to a single filter unit and a single pixel group comprising four pixels.)

Regarding claim 3, Fetting discloses claim 2, wherein:
the filter array (22A-22C) comprises four filter units (G1/G2/R/B) arranged in a 2 by 2 array (shown in Figs. 7 and 8); and
the pixel array is divided into four pixel units by the 2 by 2 array (P1-P4, shown in Fig. 7.)

Claims 8 - 10 are variants of claims 1 - 3 and are interpreted and rejected accordingly. 

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roh, et al. (US 20200314362 A1.)
Regarding claim 15, Roh, et al. (hereafter, “Roh”) discloses an image processing method (Fig. 7) comprising:
obtaining a first Bayer image (S310; Fig. 3 shows Bayer arrangement);
according to a current mode, selecting or triggering a corresponding processing module (selecting to perform binning at S330); and
performing image processing (remosiacing or binning, [0081 - 0082]) on the first Bayer image to obtain a first image (binned image obtained via S340) or a second image (remosaic image obtained via S350.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh in view of Tachi (US 20140253808 A1.)
Regarding claim 16, Roh discloses claim 15.  Additionally, Roh discloses in a first mode (S330, No), the first Bayer image is processed by Remosaic processing (S350) to obtain a second Bayer image [0089.]  However, Roh fails to disclose performing an additional demosaic process as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Tachi.
Tachi discloses an image processing method, similar to Roh.  Additionally, Tachi discloses performing a demosaic process (Fig. 3, S104) after a remosaic process (S102).  Tachi discloses that this process properly sets RGB values for each pixel [0114.]
Therefore, it would be obvious to one of ordinary skill in the art to include a demosaic process after the remosaic process in order to properly set the RGB values for each pixel in the output image.

Regarding claim 17, the combination discloses claim 16.  Additionally, Roh discloses in a second mode (S330, Yes), the first Bayer image is processed by pixel binning processing to obtain a third Bayer image (S340.)  However, Roh fails to disclose performing an additional demosaic process as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Tachi.
As in the rejection to claim 16, Tachi renders obvious the inclusion of a demosaic process after the initial image processing for the same rationale.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fettig in view of Roh.
Regarding claim 4, Fetting discloses claim 1.  However, while Fetting discloses an image signal processor, the reference fails to disclose switching between a first and second processing module, as required by the instant claim.  Despite this, the Examiner maintains that such an operation would be obvious to one of ordinary skill in the art, as taught by Roh.
Roh discloses an image sensor with processing, similar to Fetting.  Additionally, Roh discloses an image signal processor (130) with a first processing module (module that processes analog binning, 22, and digital binning, 23; Fig. 9) and a second processing module (module that processes remosaic operation, 24; Fig. 9.)  Roh also discloses a switching module (binning determiner, 151) to trigger processing the first or second processing module (binning determiner, 151, determines yes/no for Fig. 7, S330.)
This operation can similarly be incorporated with Fetting.  By performing the binning or remosaicing of Roh, Fettig can process a quad pixel Bayer image to obtain a high-quality image at a desired image resolution or memory size.  Therefore, it would be obvious to one of ordinary skill in the art to incorporate the image processing of Roh in order to obtain a digital image at a desired pixel resolution or memory.

Claim 11 is a method variant of claim 4 and is similarly interpreted and rejected.

Claim(s) 5 - 7 and 12 - 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fettig in view of Roh and further in view of Tachi.
Regarding claims 5 and 7, the combination of Fetting and Roh satisfies claim 4.  However, the combination fails to disclose the first and second mode, with first and second processing modules, as claimed.  However, these limitations are rendered obvious in view of Tachi for the same rationale as in the rejection to claims 16 and 17.

Regarding claim 6, the combination of Fettig, Roh, and Tachi satisfies claim 5.  Additionally, Tachi as combined discloses a filter unit (S105) that performs mean filtering on each pixel unit of the Bayer image [0127.]

Claims 12 - 14 are variants of claims 5-7 and is similarly interpreted and rejected.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Liu, et al. (US 11184553 B1) discloses an image signal processing system.
Yadav, et al. (US 11412191 B2) discloses a system for quad color array sensors.
Ogasahara (US 20110043665 A1) discloses an image processing device.
Ishiwata (US 20110273597 A1) discloses a solid-state imaging device.
Ogasahara (US 20120314108 A1) discloses a solid-state imaging device.
Solhusvik, et al. (US 20150312537 A1) discloses an image sensor.
Sakioka, et al. (US 20170171470 A1) discloses a solid-state imaging device.
Shimada, et al. (US 20200099876 A1) discloses an image processing device.
Okamura (US 20210217134 A1) discloses an image processing device.
Kikuchi, et al. (US 20220078352 A1) discloses a detection device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698